Title: To George Washington from the Board of War, 30 March 1780
From: Board of War
To: Washington, George


          
            Sir
            War Office [Philadelphia] March 30th 1780.
          
          The great distress of the Army for want of Blankets induced the board sometime since to attempt to import them from New York. this however they would have been very averse to, if they had not been absolutely certain there were no other possible means of procuring them. Previous to their taking this step, they applied to Congress for a secret Committee to confer with them on the measure; and have now the honor to inclose the report of the Committee, & a resolution of Congress in consequence thereof. After this, the board contracted with a Gentleman for

5000 blankets on terms advantageous to the public, & gave him a permit to go into N. York, where he has been a most unreasonable time: He at length sent to Squan in N. Jersey, upwards of two thousand blanketts, & some other goods, which will appear by the inclosed Invoice—a small quantity of which has been recd by the Clothier here—but the transportation of them through the Jerseys, & the imprudence of the persons who conducted them, have created such suspicions, and uneasiness among the people, as to make the board apprehensive of risqueing the residue across the Country. They therefore request your Excellencys permit for such Stores as are under the care of Capt. Bowman, to be used by the board, only in case of the last extremity—They will in the first instance make use of their own authority, which perhaps may not be disputed, when the goods are escorted by a guard.
          The board are informed by one of the Jersey Delegates, that there is a clause in the Law of that State, subjecting Goods to seizure, which exempts all goods from search which have a permit from the Govr of the State, or the Commander in chief. This clause was put in under an Idea, that the public necessities would compel the measure. Your permit, need only mention that the Stores under the care of Capt. Bowman, are to pass, they being for the use of the Army—How they got to Squan is a matter out of the question as to the permit. & since they are on the land, it would be extremely disagreeable to loose them. The board must break up all further concern in this business, after securing for the Army what is on shore; They have the consent of Congress in a similar way, to bring up £30.000 Stg worth of goods to West point, which seems to be liable to less examination, or suspicion, as the transportation is by water, & no risque to be seen by the public, from the Enemy: they have made out an Invoice of Linens, Tent Cloth, Hatts, & Blankets, which there are no other means of procuring. yet the present business has been so conducted as not to give the strongest hopes of the success of the other—but this other under different circumstances & with other people: & the great distress of the Army will parhaps prevail over all apprehensions & induce the board to attempt it—The Comg Officer at W. Point must be acquainted with the matter, & assist in the execution—The board will be happy to receive your Excellencys advice as they do not wish to introduce a custom, which with narrow minds, may be liable to many objections, unless there is great probability of its success. They hope to be favored with your Excellencys answer as soon as possible, as the business will admit of but very little delay; They wish your permit to be dated on the day of the receipt of this letter. We have the Honor to be with the highest Respect & Esteem Your very obed. Serts
          
            Richard PetersBy Order
          
         